Title: From Thomas Jefferson to Peter Roche, 17 May 1805
From: Jefferson, Thomas
To: Roche, Peter,Roche, Christian


                  
                     Washington May 17. 05.
                  
                  By a catalogue of yours published in Philadelphia, I percieve that you have the following books which I will ask the favor of you to send me, to wit
                  Connaissance des tems pour l’année 1806. avec les additions.
                  Lecons d’histoire par Volney. 2. v. 8vo.
                  Voyage d’Antenor en Grece. 3. v. 8vo.
                  Diccionario portatil Espanol-Ingles & Ingles-Espanol por Gattel, 2. v. 16vo.
                  should you also have the Connaissance des tems for the present year 1805. it will be acceptable. I observe you have Montucla complete. should you have the additional part by de la Lande to dispose of separately, I shall be glad of it. I already possess the original work of Montucla in 2. vols 4to. & want only the Additions.
                  If these books are well wrapped in strong paper, fortified by bits of paste-board on the exterior, and delivered at the Stage office addressed to me at this place, they will come safely. the cost shall be remitted as soon as made known to me. Accept my salutations & respects.
                  
                     Th: Jefferson 
                     
                  
               